            Case 1:20-cv-02503-RDB Document 17 Filed 01/06/21 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


THE GENERAL SHIP REPAIR CORPORATION,
                       Plaintiff,
v.                                                          Case No. 1:20-cv-02503-RDB
TUG MS JANET, in rem,
and
HOST TERMINALS, LLC,
                       Defendants.

      DEFENDANT’S REQUEST FOR ENTRY OF DEFAULT ON COUNTERCLAIM
To: Clerk of Court

       Defendant and Counterclaimant, Host Terminals, LLC (“Host Terminals”) by counsel,

hereby requests the entry of default pursuant to Federal Rule of Civil Procedure 55(a) and Local

Rule 108.2, against Plaintiff, The General Ship Repair Corporation (“GSR”), for failure to file an

answer to the Counterclaim filed by Host Terminals within the time allowed by law. In support

thereof, Host Terminals states:

       1.       GSR filed a Complaint commencing this action on August 31, 2020.

       2.       By motion filed November 9, 2020, GSR sought leave of this Court to file an

Amended Complaint substituting Host Terminals, LLC, for the in personam Defendant initially

named in the Complaint.

       3.       By Order entered November 19, 2020, this Court granted the motion and ordered

the Amended Complaint be deemed filed on the date of the Order.

       4.       On November 24, 2020, Host Terminals electronically filed an Answer and

Counterclaim in accordance with Federal Rules of Civil Procedure 8, 12 and 13(a) and served by
            Case 1:20-cv-02503-RDB Document 17 Filed 01/06/21 Page 2 of 3



Notice of Electronic Filing sent to counsel for Plaintiff in accordance with Fed. R. Civ. P. 5(a)

and Local Rule 102.1(c).

       5.       Rule 12(a)(1)(B) requires a party to “serve an answer to a counterclaim or

crossclaim within 21 days after being served with the pleading that states the counterclaim or

crossclaim.”

       6.       More than 21 days have passed since service of counterclaim.

       7.       In accordance with Local Rule Local Rule 108.2, the last known address of GSR,

counter-defendant and Plaintiff, is:

                THE GENERAL SHIP REPAIR CORPORATION
                1449 Key Highway
                Baltimore, Maryland 21230-5191


                                                      Respectfully submitted,

                                                      /s/ Ann B. Brogan
                                                      Ann B. Brogan, VSB No. 25567
                                                      Davey & Brogan, P.C.
                                                      101 Granby Street, Suite 300
                                                      Norfolk, VA 23510
                                                      Telephone: (757) 622-0100
                                                      Facsimile: (757) 622-4924
                                                      Email: ann.brogan@daveybroganpc.com

                                                      /s/ James R. Jeffcoat
                                                      Charles L. Simmons (Bar No. 024278)
                                                      James R. Jeffcoat (Bar No. 30105)
                                                      Whiteford, Taylor & Preston, LLP
                                                      7 St. Paul Street, Suite 1500
                                                      Baltimore, MD 21202
                                                      P: 410.347.8700
                                                      F: 410.752.7092
                                                      csimmons@wtplaw.com
                                                      jjeffcoat@wtplaw.com

                                                      Attorneys for Defendant Host Terminals,
                                                      LLC
         Case 1:20-cv-02503-RDB Document 17 Filed 01/06/21 Page 3 of 3



                               CERTIFICATE OF SERVICE

       I CERTIFY that on January 6, 2021, a copy of Defendant’s foregoing Request for Entry

of Default on Counterclaim was served via ECF filing on:

                            James W. Bartlett, III (00017)
                            Semmes, Bowen & Semmes
                            25 South Charles Street, Suite 1400
                            Baltimore, Maryland 21201
                            Attorneys for Plaintiff,
                            The General Ship Repair Corporation

                                                  /s/ Ann B. Brogan
                                                     Ann B. Brogan
